Title: From James Madison to Robert R. Livingston, 13 March 1809
From: Madison, James
To: Livingston, Robert R.


Dear Sir
Washington Mar. 13. 1809
Altho’ I have been very tardy in acknowledging your favors of Jany. 17 & 24th. and the very valuable present from Mrs. E. Livingston, I am not the less sensible of them. I pray you to tender her in my behalf, my sincerest thanks for such a token of her kindness. The cloth has been highly admired both for the manufacture, of which she has the merit, and for the material which affords a specimen of your patriotism. I have been mortified at the inaccurate acct. which the Newspapers have published on the occasion.
Your letter for Mr. Vail will be put into the hands of Mr. Coles who will pay particular attention to it. Permission is given to the Dispatch vessel to bring your Merinos. The difficulty arising out of the late Act of Congs. in case of her return before its expiration, or of its being continued must be encountered. The public at least will be [the] gainer by the Importation.
The Union has at length arrived bringing English dates to the last, & French to the 6th. or 7th. of December. The printed information is already before the public. The official leaves our affairs no wise materially varied. The Mentor & Pacific will now be dispatched without further delay. Accept my respects and friendly wishes.
James Madison
